Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 1 of
                                           11


                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

    In re:                                           §
                                                     §           Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH                        §
    OF THE ARCHDIOCESE OF NEW                        §           Section “A”
    ORLEANS,                                         §
                                                     §           Chapter 11
                 Debtor. 1                           §
                                                     §



                                          AFFIDAVIT OF SERVICE


   STATE OF NEW YORK              )
                                  ) ss:
   COUNTY OF KINGS                )

   I, Edward A. Calderon, declare:

      1. I am over the age of 18 years and not a party to this chapter 11 case.

      2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
         Brooklyn, NY 11219.

      3. On the 16th day of September, 2020, DRC, acting under my supervision, caused true and
         accurate copy of the “Debtor’s Reply Memorandum On Its Motion For An Order
         Establishing Deadlines For Filing Proof Of Claims; Approving Proof Of Claim Form; And
         Approving Form And Manner Of Notice Thereof” (Docket No. 415), to be served via
         electronic mail upon the parties as set forth on Exhibit 1; and via First Class US Mail upon
         the parties as set forth on Exhibit 2, attached hereto.




             1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.
   RCCANO000048
Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 2 of
                                           11


   I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
   knowledge. Executed this 17th day of September, 2020, Brooklyn, New York.



                                                                By___________________________
                                                                    Edward A. Calderon
   Sworn before me this
   17th day of September, 2020

   ______________________
   Notary Public




   RCCANO000048
Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 3 of
                                           11



                                     EXHIBIT 1
                                 Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 4 of
                                               The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 3                                                                                                                                             09/16/2020 02:50:52 PM
000051P002-1435S-048                                 000105P001-1435S-048                                 000078P001-1435S-048                  000079P001-1435S-048
AMERIGROUP LA                                        ANNETTE JARVIS                                       BIENVENU FOSTER RYAN & O'BANNON LLC   BIENVENU FOSTER RYAN & O'BANNON LLC
PO BOX 28147                                         222 SOUTH MAIN ST.,5TH FLOOR                         JOHN W WATERS, JR.                    DAVID E WALLE
NEW YORK NY 10087                                    SALT LAKE CITY UT 84101                              1100 POYDRAS ST.,STE 2805             1100 POYDRAS ST.,STE 2805
MPSWEB@AMERIGROUP.COM                                JARVISA@GTLAW.COM                                    NEW ORLEANS LA 70163                  NEW ORLEANS LA 70163
                                                                                                          JWATERS@BFROB.COM                     DWALLE@BFROB.COM




000066P001-1435S-048                                 000071P001-1435S-048                                 000071P001-1435S-048                  000041P002-1435S-048
BREAZEALE SACHSE & WILSON LLP                        BUTLER SNOW LLP                                      BUTLER SNOW LLP                       CARVER DARDEN ET AL.
ALAN H GOODMAN                                       DAVID S RUBIN; JAMES R AUSTIN                        DAVID S RUBIN; JAMES R AUSTIN         DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR
909 POYDRAS ST.,STE 1500                             445 N BLVD STE 300                                   445 N BLVD STE 300                    1100 POYDRAS STREET
NEW ORLEANS LA 70112                                 BATON ROUGE LA 70802                                 BATON ROUGE LA 70802                  SUITE 3100
ALAN.GOODMAN@BSWLLP.COM                              DAVID.RUBIN@BUTLERSNOW.COM                           JIM.AUSTIN@BUTLERSNOW.COM             NEW ORLEANS LA 70163- 1102
                                                                                                                                                WAGUESPACK@CARVERDARDEN.COM


000041P002-1435S-048                                 000041P002-1435S-048                                 000097P001-1435S-048                  000086P001-1435S-048
CARVER DARDEN ET AL.                                 CARVER DARDEN ET AL.                                 DAMON J BALDONE & ASSOCIATES          DKI OFFICE FURNITURE & SUPPLIES
DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DAMON J BALDONE,ESQ                   MIKE JACOBS
1100 POYDRAS STREET                                  1100 POYDRAS STREET                                  162 NEW ORLEANS BLVD                  5530 JEFFERSON HWY
SUITE 3100                                           SUITE 3100                                           HOUMA LA 70364                        NEW ORLEANS LA 70123
NEW ORLEANS LA 70163- 1102                           NEW ORLEANS LA 70163- 1102                           DBALDONE@HOTMAIL.COM                  MIKE.JACOBS@DKIOFFICESOLUTIONS.COM
SCULLIN@CARVERDARDEN.COM                             SEGRIST@CARVERDARDEN.COM


000062P003-1435S-048                                 000092P001-1435S-048                                 000107P001-1435S-048                  000076P001-1435S-048
ENTERGY                                              EVAN PARK HOWELL III                                 FELECIA Y PEAVY, ESQ                  GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC
SEAN D MOORE ASST GC                                 ATTORNEY AT LAW                                      P O BOX 3454                          GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN
639 LOYOLA AVE                                       1 GALLERIA BLVD STE 1900                             HOUSTON TX 77253                      2800 ENERGY CENTRE
STE 300 / L-ENT-26C                                  METAIRIE LA 70001                                    FELEPEAVY@JUNO.COM                    1100 POYDRAS ST
NEW ORLEANS LA 70113                                 EHOWELL@EPHLAW.COM                                                                         NEW ORLEANS LA 70163-2800
SMOORE6@entergy.com                                                                                                                             GMEUNIER@GAINSBEN.COM


000076P001-1435S-048                                 000044P002-1435S-048                                 000100P001-1435S-048                  000101P001-1435S-048
GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC    GALLAGHER BENEFIT SVC INC                            GREENBERG TRAURIG LLP                 GREENBERG TRAURIG LLP
GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN            ERIC PEARSON                                         COLLEEN A MURPHY                      NANCY A PETERMAN
2800 ENERGY CENTRE                                   2850 WEST GOLF RD                                    ONE INTERNATIONAL PLACE STE 2000      77 WEST WACKER DRIVE STE 3100
1100 POYDRAS ST                                      5TH FL                                               BOSTON MA 02110                       CHICAGO IL 60601
NEW ORLEANS LA 70163-2800                            ROLLING MEADOWS IL 60008                             MURPHYC@GTLAW.COM                     PETERMANN@GTLAW.COM
BWOLF@GAINSBEN.COM                                   ERIC_PEARSON@AJG.COM


000083P001-1435S-048                                 000043P002-1435S-048                                 000038P002-1435S-048                  000068P003-1435S-048
HAHN ENTERPRISES, INC.                               HANCOCK WHITNEY BANK, INDENTURE TRUSTEE              HELLER DRAPER PATRICK HORN ET AL.     HERMAN, HERMAN & KATZ, LLC
TANIA E. HAHN                                        C/O BUTLER SNOW LLP                                  DOUGLAS S DRAPER                      SOREN GISLESON; JOSEPH 'JED' CAIN
3702 BIENVILLE ST                                    DAVID S. RUBIN                                       650 POYDRAS ST                        820 O'KEEFE AVENUE
NEW ORLEANS LA 70119                                 445 NORTH BLVD                                       SUITE 2500                            NEW ORLEANS LA 70113
SALES@HAHN-ENTERPRISES.COM                           SUITE 300                                            NEW ORLEANS LA 70130                  SGISLESON@HHKLAWFIRM.COM
                                                     BATON ROUGE LA 70802                                 DSD@HELLERDRAPER.COM
                                                     DAVID.RUBIN@BUTLERSNOW.COM
                                    Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 5 of
                                                  The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                           Electronic Mail
                                                                            Exhibit Pages
Page # : 2 of 3                                                                                                                         09/16/2020 02:50:52 PM
000068P003-1435S-048                             000108P001-1435S-048                000104P001-1435S-048                    000104P001-1435S-048
HERMAN, HERMAN & KATZ, LLC                       HINSHAW & CULBERTSON LLP            HUBER THOMAS & MARCELLE LLP             HUBER THOMAS & MARCELLE LLP
SOREN GISLESON; JOSEPH 'JED' CAIN                HEATHER LASALLE ALEXIS,ESQ          STEPHEN M HUBER;LOGAN E SCHONEKAS       STEPHEN M HUBER;LOGAN E SCHONEKAS
820 O'KEEFE AVENUE                               900 CAMP ST.,3RD FLOOR              1100 POYDRAS ST.,STE 2200               1100 POYDRAS ST.,STE 2200
NEW ORLEANS LA 70113                             NEW ORLEANS LA 70130                NEW ORLEANS LA 70163                    NEW ORLEANS LA 70163
JCAIN@HHKLAWFIRM.COM                             HALEXIS@HINSHAWLAW.COM              STEPHEN@HUBERTHOMASLAW.COM              LOGAN@HUBERTHOMASLAW.COM




000103P001-1435S-048                             000099P001-1435S-048                000082P001-1435S-048                    000074P002-1435S-048
KEITH A RODRIGUEZ                                LANDWEHR LAW FIRM                   LAW OFFICE OF REGINA SCOTTO WEDIG LLC   LOCKE LORD LLP
ATTORNEY AT LAW                                  DARRYL T LANDWEHR                   REGINA S WEDIG                          C DAVIN BOLDISSAR,ESQ
P O BOX 3445                                     935 GRAVIER ST.,STE 835             308 S BAY ST.,                          601 POYDRAS ST.,STE 2660
LAFAYETTE LA 70502-3445                          NEW ORLEANS LA 70112                P O BOX 185                             NEW ORLEANS LA 70130-6036
KRODRIGUEZ@KEITHRODRIGUEZ.COM                    DLANDWEHR@ATT.NET                   AMITE LA 70422                          DBOLDISSAR@LOCKELORD.COM
                                                                                     REGINAWEDIG@WEDIGLAW.COM


000074P002-1435S-048                             000075P001-1435S-048                000075P001-1435S-048                    000045P002-1435S-048
LOCKE LORD LLP                                   LOCKE LORD LLP                      LOCKE LORD LLP                          LOUISIANA CHILDREN'S MEDICAL CENTER
C DAVIN BOLDISSAR,ESQ                            OMER F KUEBEL III                   OMER F KUEBEL III                       JENNY BARNETT-SARPALIUS CFO
601 POYDRAS ST.,STE 2660                         601 POYDRAS ST.,STE 2660            601 POYDRAS ST.,STE 2660                200 HENRY CLAY AVE
NEW ORLEANS LA 70130-6036                        NEW ORLEANS LA 70130                NEW ORLEANS LA 70130                    NEW ORLEANS LA 70118
ASHLEY.LOHR@LOCKELORD.COM                        RKUEBEL@LOCKELORD.COM               YAMILLE.HARRISON@LOCKELORD.COM          JENNIFER.SARPALIUS@LCMCHEALTH.ORG




000052P002-1435S-048                             000109P001-1435S-048                000109P001-1435S-048                    000050P002-1435S-048
LUBA CASUALTY INSURANCE CO                       MCCARTER & ENGLISH LLP              MCCARTER & ENGLISH LLP                  MEITLER CONSULTANTS, INC
STEVE WERNER, CPA, CIA                           RICHARD A BERAN;JOHN C KELLY        RICHARD A BERAN;JOHN C KELLY            TOM HEDING
2351 ENERGY DR                                   FOUR GATEWAY CENTER                 FOUR GATEWAY CENTER                     39 BEECHWOOD RD
STE 2000                                         100 MULBERRY ST                     100 MULBERRY ST                         SUMMIT NJ 07901
BATON ROUGE LA 70808                             NEWARK NJ 07102                     NEWARK NJ 07102                         THEDING@MEITLER.COM
LUBAACCOUNTING@LUBAWC.COM                        RBERAN@MCCARTER.COM                 JKELLY@MCCARTER.COM


000089P001-1435S-048                             000093P001-1435S-048                000007P003-1435S-048                    000063P001-1435S-048
NEWMAN MATHIS BRADY & SPEDALE                    NEWMAN MATHIS BRADY & SPEDALE       OFFICE OF THE US TRUSTEE                OFFICE OF THE US TRUSTEE
MARK C LANDRY                                    ROBERT A MATHIS                     AMANDA B. GEORGE,TRIAL ATTORNEY         MARY LANGSTON, ASST US TRUSTEE
A PROFESSIONAL LAW CORPORATION                   A PROFESSIONAL LAW CORP             400 POYDRAS ST STE 2110                 400 POYDRAS ST.,STE 2110
433 METAIRIE RD.,STE 600                         433 METAIRIE RD.,STE 600            NEW ORLEANS LA 70130                    NEW ORLEANS LA 70130
METAIRIE LA 70005                                METAIRIE LA 70005                   AMANDA.B.GEORGE@USDOJ.GOV               MARY.LANGSTON@USDOJ.GOV
MLANDRY@NEWMANMATHIS.COM                         RMATHIS@NEWMANMATHIS.COM


000094P001-1435S-048                             000095P001-1435S-048                000080P001-1435S-048                    000042P001-1435S-048
PACHULSKI STANG ZIEHL & JONES LLP                PACHULSKI STANG ZIEHL & JONES LLP   RICHARD A ROZANSKI, APLC                RICHARD C TRAHANT
LINDA F CANTOR                                   JAMES I STANG                       RICHARD A ROZANSKI                      ATTORNEY AT LAW
10100 SANTA MONICA BLVD.,13TH FL                 10100 SANTA MONICA BLVD.,13TH FL    P O BOX 13199                           2908 HESSMER AVE
LOS ANGELES CA 90067                             LOS ANGELES CA 90067                ALEXANDRIA LA 71315-3199                METAIRIE LA 70002
LCANTOR@PSZJLAW.COM                              JSTANG@PSZJLAW.COM                  RICHARD@RARLAW.NET                      TRAHANT@TRAHANTLAWOFFICE.COM
                                Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 6 of
                                              The Roman Catholic Church11of the Archdiocese of New Orleans
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 3 of 3                                                                                                                                                      09/16/2020 02:50:52 PM
000090P001-1435S-048                                000090P001-1435S-048                             000110P001-1435S-048                                000098P002-1435S-048
ROGER A STETTER,ESQ                                 ROGER A STETTER,ESQ                              RUSSELL POTTHARST                                   SHEARMAN-DENENEA LLC
4429 BARONNE ST                                     4429 BARONNE ST                                  411 W 5TH ST APT 510                                JOHN H DENENEA JR
NEW ORLEANS LA 70115                                NEW ORLEANS LA 70115                             LOS ANGELES CA 90013                                4240 CANAL ST.,2ND FL
RASTETTER@BELLSOUTH.NET                             RASTETTER47@YAHOO.COM                            RUSTYCPSR@GMAIL.COM                                 NEW ORLEANS LA 70119
                                                                                                                                                         JDENENEA@MIDCITYLAW.COM




000073P001-1435S-048                                000073P001-1435S-048                             000091P001-1435S-048                                000091P001-1435S-048
SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC   SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC
ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II            ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II         RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT
909 POYDRAS ST.,28TH FLOOR                          909 POYDRAS ST.,28TH FLOOR                       909 POYDRAS ST.,STE 2800                            909 POYDRAS ST.,STE 2800
NEW ORLEANS LA 70112-1033                           NEW ORLEANS LA 70112-1033                        NEW ORLEANS LA 70112-4046                           NEW ORLEANS LA 70112-4046
ECAHILL@SHERGARNER.COM                              TMADIGAN@SHERGARNER.COM                          RLUMINAIS@SHERGARNER.COM                            TMADIGAN@SHERGARNER.COM




000091P001-1435S-048                                000069P001-1435S-048                             000111P001-1435S-048                                000065P001-1435S-048
SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHERMAN-DENENEA, LLC.                            TAYLOR WELLONS POLITZ & DUHE APLC                   THE CALUDA GROUP LLC
RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   JOHN H. DENENEA, JR.                             SAMUEL M ROSAMOND III                               WILLIAM G CHERBONNIER, JR.,ESQ
909 POYDRAS ST.,STE 2800                            424 CANAL STREET                                 1515 POYDRAS ST.,STE 1900                           516 VETERANS BLVD., STE 202
NEW ORLEANS LA 70112-4046                           NEW ORLEANS LA 70119                             NEW ORLEANS LA 70112                                METAIRIE LA 70005
AHURT@SHERGARNER.COM                                JDENENEA@MIDCITYLAW.COM                          SROSAMOND@TWPDLAW.COM                               WGC@BILLCHERBONNIER.COM




000102P001-1435S-048                                000064P001-1435S-048                             000031P002-1435S-048
TMI TRUST COMPANY                                   VASQUEZ LAW                                      WHITNEY BANK CORPORATE TRUST
KEVIN M DOBRAVA                                     JESSICA VASQUEZ,ESQ                              CORPORATE TRUST
1100 ABERNATHY RD.,STE 480                          400 POYDRAS ST.,STE 400                          ELIZABETH ZEIGLER
ATLANTA GA 30328                                    NEW ORLEANS LA 70130                             445 NORTH BLVD.,STE 201
KDOBRAVA@TMICO.COM                                  JVASQUEZ@VASQUEZLAWOFFICE.COM                    BATON ROUGE LA 70802
                                                                                                     BETH.ZEIGLER@HANCOCKWHITNEY.COM




                Records Printed :                   63
Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 7 of
                                           11



                                     EXHIBIT 2
                                Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 8 of
                                                                           11
                                              The Roman Catholic Church of the Archdiocese of New Orleans
                                                                        Exhibit Pages

Page # : 1 of 4                                                                                                                                                    09/16/2020 02:52:26 PM
000049P002-1435S-048                         000051P002-1435S-048                                 000105P001-1435S-048                                 000084P001-1435S-048
ADVANCED RECONSTRUCTIVE CARE                 AMERIGROUP LA                                        ANNETTE JARVIS                                       ATMOS ENERGY LOUISIANA
DR. RAVI TANDON                              PO BOX 28147                                         222 SOUTH MAIN ST.,5TH FLOOR                         CHRISTOPHER T. FORSYTHE, CFO
3900 VETERANS MEMORIAL BLVD                  NEW YORK NY 10087                                    SALT LAKE CITY UT 84101                              1818 ERASTE LANDRY ROAD
STE 200                                                                                                                                                LAFAYETTE LA 70506
METAIRIE LA 70002



000055P002-1435S-048                         000078P001-1435S-048                                 000079P001-1435S-048                                 000066P001-1435S-048
BADIA MORO HEWETT ARCHITECTS LLC             BIENVENU FOSTER RYAN & O'BANNON LLC                  BIENVENU FOSTER RYAN & O'BANNON LLC                  BREAZEALE SACHSE & WILSON LLP
TERRILL HEWETT                               JOHN W WATERS, JR.                                   DAVID E WALLE                                        ALAN H GOODMAN
2014 JENA ST                                 1100 POYDRAS ST.,STE 2805                            1100 POYDRAS ST.,STE 2805                            909 POYDRAS ST.,STE 1500
NEW ORLEANS LA 70115                         NEW ORLEANS LA 70163                                 NEW ORLEANS LA 70163                                 NEW ORLEANS LA 70112




000087P002-1435S-048                         000071P001-1435S-048                                 000041P002-1435S-048                                 000023P001-1435S-048
BSN SPORTS                                   BUTLER SNOW LLP                                      CARVER DARDEN ET AL.                                 CITY OF NEW ORLEANS
KENT LABOR, CFO                              DAVID S RUBIN; JAMES R AUSTIN                        DAVID F. WAGUESPACK;STEPHEN P SCULLIN;PETER J SEGR   DEPT OF FINANCE
14460 VARSITY BRANDS WAY                     445 N BLVD STE 300                                   1100 POYDRAS STREET                                  BUREAU OF REVENUE
FARMERS BRANCH TX 75244-1200                 BATON ROUGE LA 70802                                 SUITE 3100                                           PO BOX 61840
                                                                                                  NEW ORLEANS LA 70163- 1102                           NEW ORLEANS LA 70161-1840



000057P002-1435S-048                         000097P001-1435S-048                                 000026P001-1435S-048                                 000086P001-1435S-048
CORASS ELECTRICAL SVC                        DAMON J BALDONE & ASSOCIATES                         DELL FINANCIAL SVC LP                                DKI OFFICE FURNITURE & SUPPLIES
EDWARD CORASS III                            DAMON J BALDONE,ESQ                                  MALL STOP P82DF                                      MIKE JACOBS
1411 27TH ST                                 162 NEW ORLEANS BLVD                                 23 ONE DELL WAY                                      5530 JEFFERSON HWY
KENNER LA 70062                              HOUMA LA 70364                                       ROUND ROCK TX 78682                                  NEW ORLEANS LA 70123




000062P003-1435S-048                         000032P001-1435S-048                                 000033P001-1435S-048                                 000092P001-1435S-048
ENTERGY                                      ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY                      EVAN PARK HOWELL III
SEAN D MOORE ASST GC                         OFFICE OF GENERAL COUNSEL                            1201 ELM ST                                          ATTORNEY AT LAW
639 LOYOLA AVE                               ARIEL RIOS BLDG                                      STE 500                                              1 GALLERIA BLVD STE 1900
STE 300 / L-ENT-26C                          1200 PENNSYLVANIA AVE NW MAIL CODE 2310A             DALLAS TX 75270                                      METAIRIE LA 70001
NEW ORLEANS LA 70113                         WASHINGTON DC 20460



000107P001-1435S-048                         000076P001-1435S-048                                 000044P002-1435S-048                                 000100P001-1435S-048
FELECIA Y PEAVY, ESQ                         GAINSBURGH BENJAMIN DAVID MEUNIER & WARSHAUER LLC    GALLAGHER BENEFIT SVC INC                            GREENBERG TRAURIG LLP
P O BOX 3454                                 GERALD E MEUNIER;BRITTANY R WOLF-FREEDMAN            ERIC PEARSON                                         COLLEEN A MURPHY
HOUSTON TX 77253                             2800 ENERGY CENTRE                                   2850 WEST GOLF RD                                    ONE INTERNATIONAL PLACE STE 2000
                                             1100 POYDRAS ST                                      5TH FL                                               BOSTON MA 02110
                                             NEW ORLEANS LA 70163-2800                            ROLLING MEADOWS IL 60008



000101P001-1435S-048                         000072P002-1435S-048                                 000083P001-1435S-048                                 000028P002-1435S-048
GREENBERG TRAURIG LLP                        GREGORY A PLETSCH & ASSOCIATES (A PROFESSIONAL LAW   HAHN ENTERPRISES, INC.                               HANCOCK WHITNEY BANK
NANCY A PETERMAN                             GREGORY A PLETSCH                                    TANIA E. HAHN                                        PO BOX 4019
77 WEST WACKER DRIVE STE 3100                111 FOUNDERS DRIVE STE 500                           3702 BIENVILLE ST                                    GULFPORT MS 39502-4019
CHICAGO IL 60601                             BATON ROUGE LA 70810                                 NEW ORLEANS LA 70119
                                Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 9 of
                                                                           11
                                              The Roman Catholic Church of the Archdiocese of New Orleans
                                                                        Exhibit Pages

Page # : 2 of 4                                                                                                                              09/16/2020 02:52:26 PM
000029P002-1435S-048                           000030P001-1435S-048                      000039P001-1435S-048                    000043P002-1435S-048
HANCOCK WHITNEY BANK                           HANCOCK WHITNEY BANK                      HANCOCK WHITNEY BANK                    HANCOCK WHITNEY BANK, INDENTURE TRUSTEE
BANKRUPTCY DEPT                                CREDIT CARD CENTER                        5328 GOVERNMENT ST                      C/O BUTLER SNOW LLP
2510 14TH ST                                   P O BOX 23070                             BATON ROUGE LA 70806                    DAVID S. RUBIN
GULFPORT MS 39501                              COLUMBUS GA 31902-3070                                                            445 NORTH BLVD
                                                                                                                                 SUITE 300
                                                                                                                                 BATON ROUGE LA 70802


000038P002-1435S-048                           000108P001-1435S-048                      000104P001-1435S-048                    000009P001-1435S-048
HELLER DRAPER PATRICK HORN ET AL.              HINSHAW & CULBERTSON LLP                  HUBER THOMAS & MARCELLE LLP             INTERNAL REVENUE SVC
DOUGLAS S DRAPER                               HEATHER LASALLE ALEXIS,ESQ                STEPHEN M HUBER;LOGAN E SCHONEKAS       OFFICE OF DISTRICT COUNSEL
650 POYDRAS ST                                 900 CAMP ST.,3RD FLOOR                    1100 POYDRAS ST.,STE 2200               PO BOX 30509
SUITE 2500                                     NEW ORLEANS LA 70130                      NEW ORLEANS LA 70163                    NEW ORLEANS LA 70190
NEW ORLEANS LA 70130



000010P001-1435S-048                           000011P001-1435S-048                      000012P001-1435S-048                    000022P001-1435S-048
INTERNAL REVENUE SVC                           INTERNAL REVENUE SVC                      INTERNAL REVENUE SVC                    JEFFERSON PARISH SHERIFFS OFFICE
CENTRALIZED INSOLVENCY OPERATION               CENTRALIZED INSOLVENCY OPERATION          1555 POYDRAS ST                         BUREAU OF REVENUE AND TAXATION
PO BOX 7346                                    2970 MARKET ST                            STE 220 M/S 31                          SALES TAX DIVISION
PHILADELPHIA PA 19101-7346                     PHILADELPHIA PA 19104-5016                NEW ORLEANS LA 70112                    PO BOX 248
                                                                                                                                 GRETNA LA 70054



000103P001-1435S-048                           000027P001-1435S-048                      000099P001-1435S-048                    000082P001-1435S-048
KEITH A RODRIGUEZ                              KS STATE BANK                             LANDWEHR LAW FIRM                       LAW OFFICE OF REGINA SCOTTO WEDIG LLC
ATTORNEY AT LAW                                1010 WESTLOOP                             DARRYL T LANDWEHR                       REGINA S WEDIG
P O BOX 3445                                   PO BOX 69                                 935 GRAVIER ST.,STE 835                 308 S BAY ST.,
LAFAYETTE LA 70502-3445                        MANHATTAN KS 66505-0069                   NEW ORLEANS LA 70112                    P O BOX 185
                                                                                                                                 AMITE LA 70422



000074P002-1435S-048                           000075P001-1435S-048                      000045P002-1435S-048                    000034P001-1435S-048
LOCKE LORD LLP                                 LOCKE LORD LLP                            LOUISIANA CHILDREN'S MEDICAL CENTER     LOUISIANA DEPT OF ENVIRONMENTAL QUALITY
C DAVIN BOLDISSAR,ESQ                          OMER F KUEBEL III                         JENNY BARNETT-SARPALIUS CFO             602 NORTH FIFTH ST
601 POYDRAS ST.,STE 2660                       601 POYDRAS ST.,STE 2660                  200 HENRY CLAY AVE                      BATON ROUGE LA 70802
NEW ORLEANS LA 70130-6036                      NEW ORLEANS LA 70130                      NEW ORLEANS LA 70118




000081P001-1435S-048                           000002P001-1435S-048                      000005P001-1435S-048                    000018P001-1435S-048
LOUISIANA DEPT OF JUSTICE                      LOUISIANA DEPT OF LABOR                   LOUISIANA DEPT OF REVENUE               LOUISIANA DEPT OF REVENUE
RYAN M SEIDEMANN, ASSISTANT ATTORNEY GENERAL   1001 NORTH 23RD ST                        617 NORTH THIRD ST                      PO BOX 201
CIVIL DIVISION/ LANDS & NATURAL RESOURCES      PO BOX 94094                              PO BOX 201                              BATON ROUGE LA 70821-0201
POST OFFICE BOX 94005                          BATON ROUGE LA 70804-9094                 BATON ROUGE LA 70802
BATON ROUGE LA 70804-9005



000024P001-1435S-048                           000008P001-1435S-048                      000040P001-1435S-048                    000052P002-1435S-048
LOUISIANA DEPT OF REVENUE                      LOUISIANA DEPT OF WORK FORCE COMMISSION   LOUISIANA PUBLIC FACILITIES AUTHORITY   LUBA CASUALTY INSURANCE CO
SALES TAX DIVISION                             1001 N 23RD ST                            2237 S ACADIAN THRUWAY                  STEVE WERNER, CPA, CIA
PO BOX 3138                                    BATON ROUGE LA 70802                      SUITE 650                               2351 ENERGY DR
BATON ROUGE LA 70821-0201                                                                BATON ROUGE LA 70808                    STE 2000
                                                                                                                                 BATON ROUGE LA 70808
                                 Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 10 of
                                                                            11
                                                The Roman Catholic Church of the Archdiocese of New Orleans
                                                                          Exhibit Pages

Page # : 3 of 4                                                                                                                                                09/16/2020 02:52:26 PM
000109P001-1435S-048                          000050P002-1435S-048                             000047P001-1435S-048                                000088P001-1435S-048
MCCARTER & ENGLISH LLP                        MEITLER CONSULTANTS, INC                         NAME AND ADDRESS INTENTIONALLY OMITTED              NAME AND ADDRESS INTENTIONALLY OMITTED
RICHARD A BERAN;JOHN C KELLY                  TOM HEDING
FOUR GATEWAY CENTER                           39 BEECHWOOD RD
100 MULBERRY ST                               SUMMIT NJ 07901
NEWARK NJ 07102



000089P001-1435S-048                          000093P001-1435S-048                             000036P001-1435S-048                                000048P001-1435S-048
NEWMAN MATHIS BRADY & SPEDALE                 NEWMAN MATHIS BRADY & SPEDALE                    OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION       OCHSNER HEALTH SYSTEM
MARK C LANDRY                                 ROBERT A MATHIS                                  A MACEO SMITH FEDERAL BLDG                          STEPHANIE WELLS
A PROFESSIONAL LAW CORPORATION                A PROFESSIONAL LAW CORP                          525 GRIFFIN ST STE 602                              1514 JEFFERSON HIGHWAY
433 METAIRIE RD.,STE 600                      433 METAIRIE RD.,STE 600                         DALLAS TX 75202                                     NEW ORLEANS LA 70121
METAIRIE LA 70005                             METAIRIE LA 70005



000007P003-1435S-048                          000063P001-1435S-048                             000046P002-1435S-048                                000094P001-1435S-048
OFFICE OF THE US TRUSTEE                      OFFICE OF THE US TRUSTEE                         OPTUMRX FOR RX CLAIMS                               PACHULSKI STANG ZIEHL & JONES LLP
AMANDA B. GEORGE,TRIAL ATTORNEY               MARY LANGSTON, ASST US TRUSTEE                   RICHARD MATTERA, CHIEF LEGAL OFFICER                LINDA F CANTOR
400 POYDRAS ST STE 2110                       400 POYDRAS ST.,STE 2110                         2300 MAIN ST                                        10100 SANTA MONICA BLVD.,13TH FL
NEW ORLEANS LA 70130                          NEW ORLEANS LA 70130                             IRVINE CA 92614                                     LOS ANGELES CA 90067




000095P001-1435S-048                          000096P001-1435S-048                             000080P001-1435S-048                                000090P001-1435S-048
PACHULSKI STANG ZIEHL & JONES LLP             PACHULSKI STANG ZIEHL & JONES LLP                RICHARD A ROZANSKI, APLC                            ROGER A STETTER,ESQ
JAMES I STANG                                 JOSHUA M FRIED                                   RICHARD A ROZANSKI                                  4429 BARONNE ST
10100 SANTA MONICA BLVD.,13TH FL              150 CALIFORNIA ST.,15TH FL                       P O BOX 13199                                       NEW ORLEANS LA 70115
LOS ANGELES CA 90067                          SAN FRANCISCO CA 94111                           ALEXANDRIA LA 71315-3199




000110P001-1435S-048                          000073P001-1435S-048                             000091P001-1435S-048                                000021P001-1435S-048
RUSSELL POTTHARST                             SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC   SHER GARNER CAHILL RICHTER KLEIN & HILBERT LLC      SHERIFF AND EX OFFICIO TAX COLLECTOR
411 W 5TH ST APT 510                          ELWOOD F CAHILL, JR.,THOMAS J MADIGAN II         RYAN O LUMINAIS;THOMAS J MADIGAN II;AMELIA L HURT   JERRY LARPENTER
LOS ANGELES CA 90013                          909 POYDRAS ST.,28TH FLOOR                       909 POYDRAS ST.,STE 2800                            PARISH OF TERREBONE
                                              NEW ORLEANS LA 70112-1033                        NEW ORLEANS LA 70112-4046                           PO BOX 1670
                                                                                                                                                   HOUMA LA 70361



000069P001-1435S-048                          000111P001-1435S-048                             000025P001-1435S-048                                000065P001-1435S-048
SHERMAN-DENENEA, LLC.                         TAYLOR WELLONS POLITZ & DUHE APLC                THE BANK OF NEW YORK TRUST CO NA                    THE CALUDA GROUP LLC
JOHN H. DENENEA, JR.                          SAMUEL M ROSAMOND III                            601 POYDRAS ST                                      WILLIAM G CHERBONNIER, JR.,ESQ
424 CANAL STREET                              1515 POYDRAS ST.,STE 1900                        STE 2225                                            516 VETERANS BLVD., STE 202
NEW ORLEANS LA 70119                          NEW ORLEANS LA 70112                             NEW ORLEANS LA 70130                                METAIRIE LA 70005




000102P001-1435S-048                          000013P001-1435S-048                             000003P001-1435S-048                                000004P002-1435S-048
TMI TRUST COMPANY                             US ATTORNEY'S OFFICE                             US DEPT OF JUSTICE                                  US DEPT OF LABOR
KEVIN M DOBRAVA                               EASTERN DISTRICT OF LOUISIANA                    950 PENNSYLVANIA AVE NW                             OFFICE OF CHIEF COUNSEL
1100 ABERNATHY RD.,STE 480                    650 POYDRAS ST                                   WASHINGTON DC 20530-0001                            200 CONSTITUTION AVE NW
ATLANTA GA 30328                              STE 1600                                                                                             WASHINGTON DC 20210
                                              NEW ORLEANS LA 70130
                             Case 20-10846 Doc 425 Filed 09/17/20 Entered 09/17/20 15:48:27 Main Document Page 11 of
                                                                        11
                                            The Roman Catholic Church of the Archdiocese of New Orleans
                                                                      Exhibit Pages

Page # : 4 of 4                                                                                                            09/16/2020 02:52:26 PM
000035P001-1435S-048                        000019P001-1435S-048                     000020P001-1435S-048       000006P001-1435S-048
US DEPT OF LABOR OSHA                       US DEPT OF THE TREASURY                  US DEPT OF THE TREASURY    US DEPT OF TREASURY
OSHA REGION 4                               INTERNAL REVENUE SVC                     INTERNAL REVENUE SVC       1500 PENNSYLVANIA AVE NW
525 GRIFFIN ST STE 602                      OGDEN UT 84201-0005                      PO BOX 806532              WASHINGTON DC 20220
DALLAS TX 75202                                                                      CINCINNATI OH 45280-6532




000064P001-1435S-048                        000037P001-1435S-048                     000053P002-1435S-048       000031P002-1435S-048
VASQUEZ LAW                                 VERMONT DEPT OF FINANCIAL REGULATION     WHITE OAK CONSULTING       WHITNEY BANK CORPORATE TRUST
JESSICA VASQUEZ,ESQ                         MR DAVID F PROVOST CFE                   PAUL A. BREAUX             CORPORATE TRUST
400 POYDRAS ST.,STE 400                     DEPUTY COMMISSIONER -CAPTIVE INSURANCE   88 MELROSE DR              ELIZABETH ZEIGLER
NEW ORLEANS LA 70130                        89 MAIN ST                               DESTREHAN LA 70047-2008    445 NORTH BLVD.,STE 201
                                            MONTPELIER VT 05620-3101                                            BATON ROUGE LA 70802



000085P001-1435S-048
WRIGHT NATIONAL FLOOD INSURANCE
PATTY TEMPLETON-JONES
PO BOX 33070
ST PETERSBURG FL 33733-8070




           Records Printed :           93
